                                     QUIJANO ENNIS & SIDERIS
                                             ATTORNEYS AT LAW
                                              40 FULTON STREET
                                                    Floor 23
                                          NEW YORK, NEW YORK 10038
                                           TELEPHONE: (212) 686-0666                 )CUMENT
                                             .
                                 P et er E nrique QUIJano
                                                    ..    C eII·. (917) 716-6312- .CCTRm~I
                                                                                   , ~ ..  CJ\LLY FILE:
                                                FAX: (2~2) 686-~690         . .    r//'..'"
                        peter@gandelaw.com; nancyleeen111s@gma1l.com ; annastdens@yaho . 8
                                                                                          JnED:           J. l:i •a,D-- ·-
                                                                                                -- ,. _,,_ ·

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris
                                                                         March 12, 2020

BYECF                                                            /,   Cu-T~~                                           0-'>
                                                        ~ - , ; - ttj/>/d"c>                              ~o           -4.I'/_
Ho?orable John_ G. _Koeltl             ·                    O- -                        - ,                             ,
Umted States D1str_1ct !udge             ~ /1~ _ A . [ ~ YJ-0. ]) t/1__.f)
                                                                1
for the Southern D1stnct of New York       -                        })     /
Daniel Patrick Moynihan United States Courthouse /Z~a ~ ---f'
500 Pearl Street                                 6 /d-~0 , / 2 . ~
New York, New York 10007                        ~     &/;). o// c)-c) ~ 7 ~
                                                                        /?-ie, - T/kc-1' ~ - ~                         . a::?'
Re:        U.S. v. TIMOTHY MITCHELL, 19 Cr. g'43 (JGK)                                          __,,_ (         cc:>
                                                                                                            3
                                                                       (p   /.;i_~/;;i_ cY    a:( 0- ---
Dear Judge Koeltl:                                    7)ua:,tl "")    /? /     d-O ~ 9~/}-,Ir.,
        I am the attorney for the defendant Timothy Mitchell in the above- '?.C ~ -
 referenced matter. Mr. Mitchell is charged with being Felon in possession of ~---::::~
 firearm, in violation of 18 U.S.C. § 922 (g)(l ). Pretrial Hearings are current y IIPl>-~
 scheduled for May 27, 2020; and in limine motions are schedule_d for June 15,       c3/;cl-j;J..cJ
 2020. The purpose of this letter is to respectfully request that the Court schedule
 ~ a l hearings for June 15, 2020; and re-schedule the date of in limine motions
 to a date after June 15, 2020. The government has no objection to this request.

        During the March 10, 2020 conference, when the Court scheduled Pre-Trial
 Hearings for May 27, 2020, I did not realize that on May, 18, 2020 I am expected
 to start a three-week trial before the Honorable Victor Marerro in U.S.D.J., U.S. v.
 Damir Pejckimovic, 18 Cr. 767 (VM). This trial would then be conflict with
 current pre-trial hearing date of May 27, 2020. As such, I seek to move the May
 27, 2020 date for the pre-trial hearing in U.S. v. Mitchell, 19 Cr. 843 (JGK) to June
  15, 2020, a date when the parties are both available and adjust the current in limine
 motions date of June 15, 2020 accordingly.

        Accordingly, I respectfully request, without government objection, that the
  Court schedule the Pre-trial Hearing in U.S. v. Timothy Mitchell, 19 Cr. 843
Honorable John G. Koeltl, U.S .D.J.
March 12, 2020

(JGK) for June 15, 2020; and schedule the date of in limine motions, currently
scheduled for June 15, 2020, for some date thereafter.

       Your Honor's attention to and consideration of this request are, as always,
greatly appreciated.

                                       Respectfully submitted,




                                       Peter Enrique Quijano

        cc: A.U.S.A Ni Qian by email & ECF (Ni.Qian@usdoj.gov)




                                          2
